Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “exclusion zone” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the terse characterization of essentially creating an “exclusion zone” around the cell that acts to repel or prevents the placement of other cells nearby that would give rise to DRC failures [0025], does not reasonably provide enablement for a limitation to create an exclusion zone around the first cell that repels placement of other cells which violate the cell placement restriction rule, or by positioning the second cell outside of the exclusion zone.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. While the specification describes cell placement restriction rules, the specification does not clearly contain an “exclusion zone” beyond the mere mention of being essentially created. There is no further disclosure of precisely how to create an exclusion zone, or what further features disclosed specifically pertain to an exclusion zone with respect to any rule thereof. Thus, undue experimentation is required by any person skilled in the art to completely ascertain the claimed subject matter, rendering the boundaries of claim scope unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kohli et al. [US 9,619,605 B1].
Taking claim 1 as exemplary of claims 1, 10, 17, a computer-implemented method comprising: determining a cell placement restriction rule that specifies an offset requirement between a first type of logic cell and a second type of logic cell [column 4, lines 11-13; column 6, lines 10-11, 20-28; column 11, lines 1-4; column 16, lines 57-60]; responsive to placing a first cell comprising the first type of logic cell within a semiconductor layout, tagging the first cell with the cell placement restriction rule to create an exclusion zone around the first cell that repels the placement of other cells which violate the cell placement restriction rule [column 5, line 6; column 6, lines 31-33, 42-47; column 8, lines 33-34]; placing a second cell at an initial position within the semiconductor layout, wherein the second cell comprises the second type of logic cell [column 8, line 50; column 11, lines 38-40]; and responsive to determining that the initial position of the second cell violates the cell placement restriction rule, repositioning the first cell or the second cell to a modified position within the semiconductor layout, wherein the modified position satisfies the cell placement restriction rule by positioning the second cell outside of the exclusion zone [column 1, lines 10-11, 16; column 4, lines 39-42, 54-55; column 5, lines 35-38; column 8, lines 12-17, 50, 53-57; column 11, lines 59-65]. As per claim 2, wherein the cell placement restriction rule is determined based on a list of relative logic cell placement combinations that lead to design rule check (DRC) violations, and the second cell is tagged with a second cell placement restriction rule against cell placement that would result in DRC violations specific to the second cell  [column 5, line 6; column 6, lines 42-47; column 16, lines 57-60; column 20, lines 42-55]. As per claims 3, 12, 18, wherein the offset .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arunachalam [US 7,581,197 B2] or Yang et al. [US 8,560,997 B1] in view of Chang et al. [US 7,788,612 B2].
Taking claim 1 as exemplary of claims 1, 10, 17, Arunachalam teaches a computer-implemented method comprising: determining a cell placement restriction rule that specifies an offset requirement between a first type of logic cell and a second type of logic cell [column 3, lines 11-19]; placing a first cell comprising the first type of logic cell within a semiconductor layout [column 5, line 45; column 6, line 26; column 7, lines 26-27, 51]; placing a second cell at an initial position within the semiconductor layout, wherein the second cell comprises the second type of logic cell [column 5, line 45; column 6, line 26; column 7, lines 26-27, 51]; and responsive to determining that the initial position of the second cell violates the cell placement restriction rule, repositioning the first cell or the second cell to a modified position within the semiconductor layout, wherein the modified position satisfies the cell placement restriction rule by positioning the second cell outside [column 2, lines 57-61, 65-column 3, lines 6; column 8, lines 7-8].
In the alternative, Yang et al. teach a computer-implemented method comprising: determining a cell placement restriction rule that specifies an offset requirement between a first type of logic cell and a second type of logic cell [column 2, lines 41-45, 64; column 3, line 8]; placing a first cell comprising the first type of logic cell within a semiconductor layout [column 2, line 65; column 3, lines 6-8, 22-24]; placing a second cell at an initial position within the semiconductor layout, wherein the second cell 
However, neither Arunachalam nor Yang et al. teach, responsive to placing a first cell comprising the first type of logic cell within a semiconductor layout, tagging the first cell with the cell placement restriction rule to create an exclusion zone around the first cell that repels the placement of other cells which violate the cell placement restriction rule. 
Chang et al. teach a computer implemented method comprising placing a first cell of a first type of logic cell and a second cell of a second type of logic cell, tagging the first cell with cell placement restriction rules, and repositioning or modifying to satisfy the tag or cell placement restriction rule [Abstract; column 1, lines 36-44; column 4, lines 30-35; column 6, lines 54-56, 65-67; column 7, lines 3-5, 46-49; column 8, lines 29-30; column 9, lines 7-8, 15, 65-column 10, line 1, 4]. Each of the references appears to teach a cell placement restriction rule that repels placement of other cells which violate the cell placement restriction rule [Arunachalam column 3, line 13, column 4, lines 35-49, column 8, lines 60-65; Yang et al. column 3, lines 63-65; Chang et al. column 1, lines 42-44]. Thus, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because “the exemplary method may be used to reduce the substantial time and human resources that are conventionally required to recognize cells and verify cell/CAD layer usage, function, version, cell/array arrangement and process concerns via implementation of the above noted automated method for checking cell design layout” [column 10, lines 30-36].
.
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
The Applicant argues that the general enforcing of a schematic layout strategy in Kohli et al. fails to anticipate the claim language. However, the examiner respectfully disagrees. The examiner respectfully submits that a careful reading of the reference in addition to the citations provided results in an understanding that Kohli et al. adequately anticipates a broadest reasonable interpretation of the 
Regarding the combination of references, the Applicant argues that the general disclosure of placement rules does not reasonably teach or suggest an exclusion zone that repels placement of other cells. However, the examiner respectfully disagrees. Arunachalam or Yang et al. were provided as alternative primary references, with Chang et al. teaching the feature that either references lacks. Similar to Kohli et al., the combination adequately obviates a broadest reasonable interpretation of the claimed subject matter as demonstrated by the citations and reasoning provided above. Thus, the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the references cited on PTO-892 discloses an exclusion zone.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851